Citation Nr: 1726715	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  16-01 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for an anisocoria, residual of right eye injury.

2. Entitlement to service connection for headaches, to include as secondary to an anisocoria, residual of right eye injury.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to August 1962 with the United States Army Reserves.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2014 rating decision by the Department of Veterans Affairs (VA) Baltimore Regional Office (RO) in New York, New York.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

First, the Veteran asserts that for the last several years he has been experiencing macular degeneration and vision impairment in his right eye due to an eye injury he incurred during active service with the United States Army Reserves in April 1962.  The Veteran was granted service connection for an anisocoria, residual of right eye injury, and assigned a non-compensable disability evaluation in a June 2014 rating decision. 

The June 2014 rating decision on appeal and November 2015 Statement of the Case issued to the Veteran both discuss a VA New York Medical Center Ophthalmology Disability Benefits Questionnaire (DBQ) completed on June 9, 2014.  Unfortunately, that examination is not currently associated with the Veteran's claim file.  Evidence contained in this examination is undoubtedly relevant to the issue of entitlement to an initial compensable rating for the Veteran's right eye disability.  In turn, the AOJ should obtain and associate with the claims file the June 9, 2014 VA New York Medical Center Ophthalmology DBQ.   

Second, the Veteran claims to be suffering from chronic headaches as a result of the above discussed eye injury.  The Veteran seeks entitlement to service connection for his chronic headaches, to include as secondary to an anisocoria, residual of right eye injury.  The Veteran's service treatment records indicate he sought medical treatment for headaches while in service after receiving the eye injury in April 1962.  To date the Veteran has not received a VA examination to determine if he is still experiencing chronic headaches, and if so, are those headaches related to his active service or his service-connected eye disability.        

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id. at 83.  

The Veteran's statements that he suffers from chronic headaches and service treatment records meet the low threshold established in McLendon to indicate that that the Veteran's headaches may be associated with his active service or service-connected disability.  Consequently, the Board finds that an examination is necessary to address whether the Veteran's headaches were incurred in or caused by the his active duty service, or are caused or aggravated by the Veteran's service-connected anisocoria, residual of right eye injury.  McLendon, 20 Vet. App. at 83-86.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file the Veteran's VA New York Medical Center Ophthalmology DBQ completed on June 9, 2014.

2. Arrange for the Veteran to be examined by an appropriate VA examiner to determine if his headaches are related to his active duty service or to his service-connected eye disability.  The claims file must be reviewed by the examiner in conjunction with the examination.

The VA examiner must provide an opinion as to whether the Veteran has had a chronic headache diagnosis during the appeal period.

a. The VA examiner must provide an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's headaches were incurred in or caused by his active duty service.

b. The VA examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's headaches were caused by his service-connected anisocoria, residual of right eye injury.  The VA examiner should consider the Veteran's April and May 1962 service treatment records in which the Veteran reports headaches due to his right eye injury. 

c. The VA examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's headaches were aggravated by his service-connected anisocoria, residual of right eye injury.  The VA examiner should consider the Veteran's April and May 1962 service treatment records in which the Veteran reports headaches due to his right eye injury.

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

Rationales for the requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. The AOJ should then review the record, ensure that all development sought is completed, and readjudicate the claims on appeal.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




